Citation Nr: 1826642	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for right knee patellofemoral syndrome with osteoarthritis, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for right Achilles tendonitis, initially rated as noncompensable.

3.  Entitlement to an increased disability evaluation for left Achilles tendonitis, initially rated as noncompensable.

4.  Entitlement to an increased disability evaluation for hemorrhoids, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1989 to December 1984, September 2005 to February 2007, March 2010 to June 2011, and August 2016 to August 2017.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

REMAND

The Veteran asserts that the symptoms of his service-connected right knee patellofemoral syndrome with osteoarthritis, right and left Achilles tendonitis, and hemorrhoids are more severe than presently evaluated.  The Board acknowledges that the Veteran was scheduled for VA examinations in September 2017, in connection with his claims for increased disability ratings.  However, the record does not include any letters notifying him of the date and time of the scheduled examinations.  

The Board is cognizant of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination" when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  Nevertheless, in this case, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  To this point, the Board observes that the Veteran was deployed from August 2016 and August 2017, and upon informing the RO that he had returned from deployment, the RO sent the Veteran a notice that he would be scheduled for VA examinations and would be informed of the date and time of the VA examinations in a separate letter.  According to a review of the record, the notice that an examination would be scheduled was mailed 6 days prior to the date of the scheduled VA examination, but no notice to the Veteran of the actual date and time of the VA examination is of record, and it is unclear whether such notice was mailed to the Veteran.  

Consequently, the Board finds that the Veteran should be afforded an additional opportunity to appear for VA examinations in connection with his claims, so that the current severity of his service-connected right knee patellofemoral syndrome with osteoarthritis, right and left Achilles tendonitis, and hemorrhoids can be evaluated.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, October 2011 VA examination reports reveal that range of motion testing for the right knee, as well as the right and left ankles, in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's right knee and bilateral ankles, as well as accurately evaluates the current severity of his service-connected right knee patellofemoral syndrome with osteoarthritis, right and left Achilles tendonitis, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA and service treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA and service treatment records, if any, associated with the claims on appeal.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for VA knee and ankle examinations to ascertain the current severity and manifestations of the Veteran's service-connected right knee patellofemoral syndrome with osteoarthritis, right Achilles tendonitis, and left Achilles tendonitis.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected right knee patellofemoral syndrome with osteoarthritis, right Achilles tendonitis, and left Achilles tendonitis on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the knees and ankles in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected hemorrhoids.  The VA examiner is requested to identify all symptoms of the Veteran's hemorrhoids.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner should provide a complete rationale for any opinions provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claims, and that the consequences for failure to report for VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. The record should reflect whether any notice was returned as undeliverable.

5.  After completing all indicated development, the RO should readjudicate the claims for increased disability ratings in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






